DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirth et al (20170328001).
Kirth teaches a lifting member (Figures 1, 2) for an elevator system (Paragraphs 3-5), comprising:
	a rope (Detail 1) formed from a plurality of strands (Details 7-12)comprising liquid crystal polymer fibers (Paragraph 39), said strands extending along a length of the lifting member (see figures);
	a first polymer coating on outer surfaces of the fibers or on outer surfaces of the strands (Detail 13); and
	a second polymer coating (Detail 6) disposed over the first polymer coating.

	Kirth also teaches an elevator system, comprising:
	a hoistway (if hoisted, the hoistway must be present);
	an elevator car (Paragraph 7) disposed in the hoistway and moveable therein; and
	a lifting member (Detail 1) as described above, said lifting member operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway (Paragraphs 5-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al (20170328001).
While Kirth essentially teaches the invention as detailed above, it fails to specifically teach the stands comprise at least 50 wt% liquid crystal polymer fibers.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention, to ensure that the liquid crystal polymer fibers were at least 50 wt% so that the strands maintained adequate tensile strength without added weight.  While a coating is important for the protection of the fibers, too much coating would add weight without providing tensile strength and load carrying.  The ordinarily skilled artisan would understand this basic principal and know to ensure the wt% as claimed.
Claims 4, 6, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al (20170328001) in view of Clough (20100192758).
While Kirth essentially teaches the invention as detailed, including the general use of liquid crystal polymer fibers, it fails to specifically teach using aromatic polyester.  Clough, however, teaches that the use of aromatic polyester for heavy lifting applications is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized any suitable liquid crystal polymer fiber known in the art, including aromatic polyester as taught by Clough.  It should be noted, Clough presents aromatic polyester as an equivalent to UHMWPE, which is taught by Kirth. 
In regards to Claims 6 and 18, Kirth teaches in paragraph 42 that different strands can contain different fibers.  These fibers are chosen from those taught in paragraph 39, which includes liquid crystal polymer fibers.  As such, it would have been obvious to utilize aromatic polyester and UHMWPE.
Claims 2, 3, 7-9, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al (20170328001) in view of Dudde et al (20110259677).
While Kirth essentially teaches the invention as detailed above, it fails to specifically teach the first polymer coating includes active groups selected from glycidyl, carboxyl, amino, silane, isocyanate, amide or hydroxyl.  Dudde, however, teaches that it is well known to utilize silane to promote adhesion between a fiber and coating in an elevator rope (Paragraph 130).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added silane to the first polymer coating, so as to promote better adhesion between the fiber and coating.

In regards to a third coating over the second coating, if the coatings are both polyurethane, then there will be no delineation between layers.  As such, Kirth teaches a second and third layer of polyurethane, directly in contact and acting as a single layer.
In regards to inclusion of a flame retardant, Dudde teaches in Paragraph 134 that such inclusion is well known.  The ordinarily skilled artisan would have appreciated the opportunity to improve the cord as taught, making the final product safer to use.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al (20170328001) in view of Hornung et al (20190318841).
Kirth teaches a method of making the lifting element comprising:
	providing the plurality of strands (Details 7-12) comprising liquid crystal polymer fiber filaments (Paragraph 39), said fiber filaments or said strands coated with the first polymer coating (Detail 13) or a precursor to the first polymer coating;
	forming the plurality of strands into the rope (Detail 1); and
	disposing the second polymer coating (Detail 6) over the plurality of strands.
While Kirth essentially teaches the invention as detailed, it fails to specifically teach the actual step of disposing a third polymer coating over the second polymer coating as an outer layer of the rope.  Hornung, however, teaches that it is well known in the coated cable art to apply several coatings of polymer material on a cable to form a layer (Paragraph 20).  It would 
	In regards to Claim 11, Kirth teaches forming said strands from said liquid crystal polymer fiber filaments, said filaments coated with the first polymer coating or precursor to the first polymer coating (Paragraph 39; Detail 13).
	Kirth also teaches a method of making the lifting element, comprising:
	forming the plurality of strands comprising liquid crystal polymer fiber filaments into the rope (Figure 2);
	impregnating the strands with a fluid composition comprising the first polymer coating or a precursor to the first polymer coating (Figure 1 shows the polymer 13 coats the entirety of the strands, which would include between the valleys of the curvature of the filaments at least on the outer surface of the strands); and
	disposing the second polymer over the impregnated strands (Detail 6).
While Kirth essentially teaches the invention as detailed, it fails to specifically teach the actual step of disposing a third polymer coating over the second polymer coating as an outer layer of the rope.  Hornung, however, teaches that it is well known in the coated cable art to apply several coatings of polymer material on a cable to form a layer (Paragraph 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the multiple polymer coatings of Hornung on the cable of Kirth, so as to ensure a thick coating is secured.  Hornung teaches that one jacket layer can be applied by .
Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.
Applicant argues that it is improper to interpret Kirth as disclosing a second polymer and third polymer coating.  Applicant furthers this by arguing that Kirth does not refer to element 6 being deposited in layers.  Respectfully, Examiner disagrees with the position of Applicant.  Claim 1 is a product claim.  If the material of all layers is the same, then Kirth does not have to teach the method steps of the element being deposited in layers.  The method of making one application of a material, and the method of making several applications of the same material, would each result in the same final cable with a coating of the material. 
 In regards to Claim 10, Applicant has amended the language of the method claim to now require an actual step of applying a third coating.  As such, Examiner has provided a reference which teaches this concept of making several coatings of the material to create a single layer.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAUN R HURLEY/Primary Examiner, Art Unit 3732